Citation Nr: 0837696	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  04-16 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for organic residuals 
of exposure to mercury.

2.  Entitlement to service connection for restless leg 
syndrome to include as a result of exposure to mercury.

3.  Entitlement to service connection for an acquired 
psychiatric disorder to include depression to include as a 
result of exposure to mercury.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from December 1951 to June 
1954 with the U.S. Coast Guard.  Among his duties was the 
maintenance and general tending of the light house at Kilauea 
Point in HI, from March 1953 to March 1954.  

The veteran filed his current claim in March 2002.  This 
appeal to the Board of Veterans Appeals (the Board ) is from 
action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX in July 2003.

The case was remanded by the Board in May 2006 for specified 
evidentiary development.

After the case was returned to the Board, in June 2008, the 
case was forwarded to a medical expert for an opinion.  That 
extensive opinion, received in August 2008, is now in the 
file.  The veteran and his representative were provided the 
opportunity to respond to that opinion, and have not done so 
within the prescribed 60 days.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative evidence does not show that 
the veteran has organic residuals of exposure to mercury of 
service origin.

2.  The competent and probative evidence does not show that 
the veteran has restless leg syndrome to include as a result 
of exposure to mercury of service origin.

3.  The competent and probative evidence does not show that 
the veteran has an acquired psychiatric disorder to include 
depression to include as a result of exposure to mercury of 
service origin.


CONCLUSION OF LAW

Organic residuals of exposure to mercury, restless leg 
syndrome to include as a result of exposure to mercury and an 
acquired psychiatric disorder to include depression to 
include as a result of exposure to mercury were not incurred 
in or aggravated by service and may not be so presumed.  38 
U.S.C.A. §§ 1110, 1116, 1117, 1131, 1137, 1153. 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received numerous notices since his claims were 
filed in 2002 and since, all of which informed him of all 
pertinent requirements for supporting his claims.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  [A specific 
Dingess letter was sent to him in March 2006].  Any other 
defect with respect to timing was harmless error.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional data was 
obtained and entered into the record.  The purpose behind the 
notice requirement has been satisfied, because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

In addition, it appears that all obtainable relevant evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled.  
Twice he has also provided sworn testimony in his case.

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Criteria 

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

In addition, service connection for certain specified 
disabilities may be established based upon a legal 
presumption by showing that the disability was manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, supra.  

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).

The veteran, as a layman, is not competent to give an opinion 
as to whether a clinical sign or laboratory finding 
constitutes a disease or disability, or is the manifestation 
of such, for VA compensation purposes.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to la +y observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, and Pond v. 
West, supra.   

A decision must be made as to the credibility thereof in the 
context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the clear duty to assess the credibility and weight to be 
given the evidence.  And while the Board is not competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991); however, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that, in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the appellant that have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the appellant that formed the basis for the 
opinion.  In essence, the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An opinion absent supportive rationale is speculative and 
inadequate.  The Court has indeed indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997

In this case, the veteran is not trained as a physician; his 
wife is a nurse, but is also not a specialist or expert in 
the herein concerned matters.  However, credible and 
extensive treatise materials have been provided in writing.  
The veteran and his spouse are both permitted to make 
observations of his hands and other exposure to mercury while 
they were stationed in HI.

The veteran has specifically argued, and the Board is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.304(f) (2006); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993). 

The Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

III.  Factual Background and Analysis

The veteran had active service from December 1951 to June 
1954 with the U.S. Coast Guard.  Among his duties was the 
maintenance and general tending of the light house at Kilauea 
Point in HI, from March 1953 to March 1954.  

Considerable cogent evidence has been submitted from both the 
veteran, in the form of historical documents relating to the 
facility, and from his then-spouse, to the effect that the 
light, which they tended virtually all of the time, was 
floating in a bowl of mercury; that those who were assigned 
to tend it were working in it, getting it on their hands and 
bodies, and breathing it on a constant basis; and that as a 
result, there were multiple disabilities.  He was asked in 
the Board remand to further delineate the specific 
disabilities he is claiming under #1, but has not done so and 
the Board will address that issue generically and in the 
broadest most liberal manner.

Given the veteran's service and his duties involved from 
1953-1954 with maintenance and other work with the Lighthouse 
at Kilauea Point, it can be stipulated that he was exposed to 
mercury (hg) in service as the light and prisms themselves at 
that facility are all located thereon.

A great deal of clinical evidence is of record relating to 
the veteran's post-service complaints.  He is now 
experiencing a number of organic, as well as mental health 
problems.  The current evidence in the file would tend to 
show that his depression began several years after service, 
and that since then, he has developed restless leg syndrome 
and other problems.  It is not shown nor contended that he 
developed the claimed disabilities in service other than as a 
result of the mercury exposure.

In general, there is some treatise material available to 
suggest that a number of respiratory and neurological 
problems may indeed sometimes result from mercury exposure.  

However, the early evidence in the file remained unclear the 
extent to which the veteran now has such neurological 
problems, although was noted to carry some neurological 
diagnoses; and there was no definitive opinion in the file as 
to the probability of any association between his mental 
health problems and any organic disability(ies) caused by 
mercury or the mercury exposure itself.

Prior to recent development of the evidence, the primary 
opinion in the file was from a care-giving osteopathic 
physician who noted the properties of mercury and attributes 
many of the veteran's current disabilities thereto.  It was 
not shown that the osteopathic physician has any particular 
expertise in disabilities resulting from mercury.

Since  the specialized area of poisons is relatively 
esoteric, it was determined that the issue raised a question 
of medical complexity, warranting the obtaining of a medical 
expert opinion.

Accordingly, the case was remanded by the Board for 
development to include a request that if the veteran had 
additional evidence to submit with regard to the onset of his 
claim disabilities, he should do so, and the RO should assist 
him as required.  He also was to clarify the exact 
disabilities he is claiming under issue #1 as being a result 
of his mercury exposure.  Further, development was to include 
the following:  "If the U.S. Coast Guard and/or any of the 
other Coastguardsmen/women stationed there at the Kilauea 
Light in HI have information which may impact on his proof 
relating to disability as a result of mercury poisoning to 
include as a result of exposure to the mercury bowl on which 
the light and prisms rested and to which they were exposed on 
a continuous basis, the veteran may want to endeavor to 
obtain such evidence from them in that regard to submit for 
the file as well.  The RO should assist particularly with 
regard to obtaining whatever documentation the U.S. Coast 
Guard may have in that regard."  What evidence was obtained 
pursuant to this request was added to the file.

The case was then forwarded to a qualified VA physician for a 
comprehensive review of the evidentiary file, and for an 
opinion as to when each of the veteran's claimed disabilities 
began; and whether it is as likely as not that the veteran's 
claimed disabilities are the result of anything in service, 
including exposure to mercury, and/or are in any way impacted 
[pursuant to 38 C.F.R.  § 3.310 and/or Allen v. Brown. 7 Vet. 
App. 439 (1995)] by disability(ies) which are the result of 
mercury poisoning.  Supportive reasoning was to be provided. 

An opinion and addendum thereto are of record dated in 
December 2007.  In sum, after reviewing the entire file, the 
examiner opined that:

His present diagnosis of restless leg syndrome and 
diabetic peripheral neuropathy is less likely than 
not secondary to his mercury exposure.  No evidence 
of this is found in medical literature search. An 
article in the New England Journal of Medicine 
("The Toxicology of Mercury - Current Exposures 
and Clinical Manifestations", October 10, 2003, 
Vol. 349:18, pg 1731) concluded in regard to 
neurological diseases:  "Patients who have 
questions about the potential relation between 
mercury and degenerative disease can be assured 
that the available evidence shows no connection."

A further argument against mercury poisoning is the 
fact that mercury does not accumulate in the body 
but is excreted with a half-life of 60 days 
(according to the article referenced above).  Any 
mercury that (the) patient would have been exposed 
to during the period from 1951 through 1953 would 
have been totally cleared from the body at least 50 
years ago.  The exam request notes that tremor has 
been reported from mercury exposure.  However, this 
is an acute reaction to high mercury levels and not 
a chronic persistent condition.

Because of the importance of obtaining all available opinions 
in the matter from experts, the Board forwarded the case to 
another medical expert for an opinion in June 2008.  In a 
July 2008 opinion, after reviewing the entire file, the 
examiner noted that one osteopathic physician, RBB, had 
previously stated that "His (the veteran's) life expectancy 
is greatly reduced because of his health factors" (but did 
not elaborate on any etiology of his health factors).  

The expert noted that another osteopath, SB, in January 2002, 
had opined that "(The veteran) has a long history of what 
has been diagnosed in the past as restless leg syndrome.  In 
reviewing (the veteran's)  physical exam, he has an unusual 
presentation for a diagnosis of restless leg.  He had been on 
Sinemet and other medications in the past that are not 
effectively controlling his symptoms.  He's had an exposure 
while in the military to mercury.  I do believe that the 
signs and symptoms he's exhibiting may very probably be 
related to his exposure to mercury in the past."  However, 
the expert noted that this opinion related atypical symptoms 
referable to restless leg syndrome due to mercury exposure.  

The expert further noted that the veteran had been 
characterized as having had considerable mercury exposure 
while in the Coast Guard.  He further noted that the veteran 
has now been diagnosed with restless leg syndrome, noninsulin 
dependent diabetes mellitus (NIDDM); atherosclerotic coronary 
artery disease; benign prostatic hypertrophy; hypertension; 
and chronic back pain.  The veteran also has a significant 
past medical history of a motor vehicular accident with a 
back injury, multiple low back injuries; angina; peptic ulcer 
disease; deep venous thrombosis; colon polyps; mercury 
exposure; and right ankle injury.

The expert further opined that:

It is considerably less than likely that the 
appellant's medical conditions iterated in the 
paragraph above including restless leg syndrome, 
diabetes mellitus, atherosclerotic coronary artery 
disease, prostate hyperplasia, hypertension, and 
chronic back pain, are in an way causally related 
to his reported in-service exposure to mercury.  
Specifically, no identifiable disability suffered 
by this veteran is likely the result of acute or 
chronic mercury poisoning.  None of the appellant's 
current listed disabilities are in any way impacted 
by other disabilities which are attributable to 
mercury toxicity.

Rationale:  Mercury exposure is accepted by virtue 
of the veteran's military occupation.  Mercury was 
used in lighthouse lamps historically because of 
the Archimedes principle which essentially states 
that a body immersed in a fluid is buoyed up by a 
force equal to the weight of the displaced fluid.  
Mercury, being extremely massive, is capable of 
floating on (not "in" as Dr B wrote), an equally 
heavy mass.  The lens for modern lighthouses may 
weigh several tons.  With the lens "floating" on 
mercury, very little force is required to rotate 
the lens, and rotation of the lens is an integral 
function of the lighthouse.

Reports of lighthouse keepers' medical problems, 
incorrectly attributed to mercury exposures, led 
the commandant of the Coast Guard to order the 
removal of all mercury lenses from lighthouses in 
the early 1970's.

Mercury toxicity is related to it's designation as 
either organic or inorganic (elemental) mercury.  
The exposure of those who tend lighthouse lamps 
would fall under the inorganic mercury 
classification.

The three main routes by which inorganic mercury 
enters the body are ingestion (by far the largest 
route), inhalation and absorption through the skin.  
Ingestion (the eating of) inorganic mercury is the 
primary route of ingress, with inhalation of 
mercury vapors the second most common route.  
Absorption through the skin is a rather distant 
third mechanism by which inorganic mercury 
compounds gain ingress.  I would take issue with 
the appellant's statement that lighthouse tenders 
"were working in it, getting it on their hands and 
bodies and breathing it on a constant basis."  
This statement just does not stand to reason.

Acute and chronic toxicity of  mercury varies 
according to the route by which the mercury gains 
ingress, e.g., ingested mercury initially causes 
gastrointestinal symptoms (corrosive changes to the 
oral, esophageal and gastrointestinal mucosal 
surfaces), while the primary target of inhaled 
mercurials is the central nervous system.  Skin 
absorption (by far, the lowest in terms of efficacy 
of ingress) typically produces an erythematous 
dermatitis.  Other organ systems involved with 
either acute or chronic mercury poisoning include 
the kidneys, lungs and hematopoietic system.

The absence of any acute signs of mercury toxicity 
strongly refutes the veteran's assertion that he 
has chronic disability caused by his casual 
exposures to mercury while on active military 
service.  I have carefully reviewed the veteran's 
service medical records and there is no indication 
that this veteran suffered from any acute exposure 
effects.

Chronic low level mercury exposures have been 
linked with  long-term behavioral impairments, 
however there is no evidence to suggest that (the 
veteran) has suffered this outcome.  Ironically, 
the suspicion of mercury as the causal agent in 
this veteran's multi-organ system disorders could 
and should have led to assays to determine the 
concentration of mercury in the veteran's blood and 
urine.  I did not find an indication in the flagged 
records suggesting that mercury levels had even 
obtained, thus, I find (Dr. B's) remarks to be 
entirely speculative in nature; nor did I find any 
evidence that the veteran ever underwent chelation 
therapy, an effective method for removing mercury 
compounds from the human body.

Any comparison of "relatively short-term mercury 
exposure vs. the ongoing sustained exposure to 
mercury" would be futile without some evidence 
that the exposure actually occurred (in the form of 
laboratory testing or medical symptomatology 
relatable to acute exposure), as outcomes of short-
term vs. chronic exposures would still be dependent 
on the amount of mercury gaining ingress into the 
body.  (Organic vs. inorganic, acute vs. chronic 
exposure and amount of exposure would all need to 
be known in order to speak intelligently about 
outcomes....

(With regard the issue of associated probability of 
residual impact), I am guessing that you want me to 
expound on the likelihood that the veteran 
accumulated toxic levels of mercury very gradually, 
over long periods of time and thus avoided any 
acute signs of mercury toxicity.  The paragraph 
(vide supra) starting with "Chronic low levels" 
should address this issue satisfactorily.  In 
summary, if the veteran gradually accumulated toxic 
levels of mercury, the elevated mercury would have 
been discovered by Dr. (B) and the lack of 
documentation that mercury levels were elevated at 
any time since discharge implies that the veteran's 
current diagnoses were not attributable to his 
exposure to mercury during his military service.

The lack of acute signs of mercury toxicity, the 
lack of blood and urine testing, and the lack of 
chelation therapy, when coupled with this veteran's 
plethora of otherwise unconnected symptoms and 
signs make mercury a most unlikely explanation for 
this veteran's complaints.

It should also be noted that the common early signs 
of chronic exposure (the appellant apparently is 
arguing that he sustained chronic exposure at low 
levels) are entirely absent from the veteran's 
history.  The triad of tremors, gingivitis, and 
erehism (abnormal state of generalized or localized 
excitement or irritation) are entirely absent. This 
fact strongly refutes this appellant's claim that 
he sustained chronic low level mercury poisoning.

It is not conceivable that the veteran's two or so 
years of chronic mercury exposure took almost a 
half century to manifest as symptoms, with no 
intervening symptomatology.

As noted above, the Board has considered the entire file, 
including numerous medical evaluations and opinions, 
including but not limited to those specifically cited above.  
Also noted are the helpful treatise materials provided by the 
veteran and others as to mercury exposure, the U. S. Coast 
Guard, lighthouses, and related matters.  The Board is 
entirely mindful of and appreciates the nature and 
circumstances of the veteran's honorable service including 
but not limited to the context of the provisions he has cited 
in 38 U.S.C.A. § 1154.. 

The Board appreciates the veteran's cooperation in providing 
what documentation is available, and in his and his wife's 
observations and candid testimony as to his disabilities.  
His sincerity is not questioned.  However, with regard to all 
of the veteran's claimed disabilities, the Board finds that 
the overwhelming persuasiveness of the most recent two expert 
opinions, cited extensively above, far exceeds and outweighs 
any other contrary and less evidentiary or medically 
supported opinions in the file.  The evidence is not 
equivocal and a reasonable doubt is not raised to be resolved 
in his favor.  Service connection is denied for organic 
residuals of exposure to mercury, restless leg syndrome to 
include as a result of exposure to mercury and an acquired 
psychiatric disorder to include depression to include as a 
result of exposure to mercury on any premise.


ORDER

Service connection for organic residuals of exposure to 
mercury is denied.

Service connection for restless leg syndrome to include as a 
result of exposure to mercury is denied.

Service connection for an acquired psychiatric disorder to 
include depression to include as a result of exposure to 
mercury is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


